Citation Nr: 0212257	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  01-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits 
in the amount of $22,466.00.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to July 
1954.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office's Committee on Waivers and Compromises 
(RO).    

The veteran had requested a hearing before the Board at a 
local VA office in a December 2000 statement.  However, in an 
April 2002 statement, the veteran indicated that he withdrew 
his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) 
(2001).


FINDINGS OF FACT

1.  In September 2000, the veteran's nonservice-connected 
pension award was retroactively reduced from February 1, 1997 
because the veteran's spouse earned income during that time 
period and the nonservice-connected pension benefits were 
terminated effective February 1998 because his total family 
income exceeded the maximum allowable income limit; an 
overpayment in the amount of $22,466.00 was created as a 
result.  

2.  VA's Debt Management Center sent a letter to the veteran 
in October 2000, informing him of the overpayment in question 
and his rights with respect to requesting a waiver of the 
resulting debt. 

3. The veteran was notified by the VA, at the time of his 
original award letter in September 1997, as well as in 
subsequent correspondence dated in June 1997, that a 
nonservice-connected pension was an income-based program, 
that he should notify the VA immediately of any changes in 
family income, and that failure to promptly report income 
could cause an overpayment which would be subject to 
recovery.

4.  From 1996 to 2000, the veteran failed to report his 
spouse's income, which represents bad faith and lack of good 
faith in his dealings with the government.


CONCLUSIONS OF LAW

1.  The veteran's pension was properly terminated on February 
1, 1998, based on excess income.  38 U.S.C.A. §§ 1521, 1522, 
5107 (West 1991); 38 C.F.R. § 3.3, 3.23, 3.271, 3.272, 3.273 
(2001).

2.  Waiver of recovery of a debt stemming from the 
overpayment of pension benefits in the amount of $22,466.00 
is precluded by law.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for entitlement to a waiver of the 
overpayment indebtedness, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  The veteran submitted a financial status report to 
substantiate his claim.     

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

The governing provisions of 38 U.S.C.A. § 1521(a) (West 1991) 
provide, in pertinent part, that the VA shall pay a pension 
to each veteran of a period of war, who is permanently and 
totally disabled, including from a non-service-connected 
disability. 

For pension purposes, payments of any kind from any source 
will be counted as income during the twelve month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272 (2001).  
38 C.F.R. § 3.271 (2001). 

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (2001).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660 (a)(3) (2001). 

Pursuant to applicable VA law and regulation, the effective 
date of an adjustment of an award of compensation based on an 
erroneous award is determined in accordance with the 
requirements of 38 C.F.R. § 3.500(b) (2001).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment.  38 C.F.R. § 3.500(b)(2).  Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.500(b)(1) (2001). 

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (2001), precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2001). 

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2001). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

In a November 7, 1996 letter, the VA informed the veteran 
that they were unable to process the veteran's claim for 
pension benefits because his application was incomplete.  The 
VA informed the veteran that they needed his complete income 
information.  The VA returned the application to the veteran 
and asked his to complete boxes checked in red, which 
included the boxes where the veteran was to report his 
spouse's income.   

The veteran's application was received November 19, 1996.  
The VA had asked the veteran to report his and his spouse's 
net worth including bank deposits and real estate.  The VA 
also asked the veteran to report his and his spouse's monthly 
income from Social Security, retirement pay, and wages.  In 
the application for pension benefits, the veteran did not 
report his spouse's monthly income.  In the part of the 
application which asked the veteran to report his spouse's 
net worth and income, he responded "NA."  

In May 1997, entitlement to a nonservice-connected pension 
was granted.

In a June 1997 letter, the VA informed the veteran that his 
claim for a VA pension was granted effective November 1, 
1996.  He was informed that the pension rate depended on his 
income and the number of his dependents.  The VA reported the 
income that they counted from the veteran and his spouse 
which was the veteran's Social Security benefits and zero for 
his spouse's income.  The VA informed the veteran that it was 
his responsibility that he should tell the VA right away if 
his family income changes, if he gained or lost a dependent, 
or if his net worth increased.  

In another June 1997 letter, the VA informed the veteran of 
the countable annual income they were using to calculate his 
monthly payment.  The veteran was informed that the rate of 
the VA pension depended on total "family" income which 
included the payee's income and the income of any dependents.  
The VA informed the veteran that they must adjust the 
payments whenever the income changes.  The VA informed the 
veteran that he must notify them immediately if income is 
received by any other source other than that shown above.  
The veteran was informed that his failure to promptly tell 
the VA about changes may create an overpayment which will 
have to be repaid.  The veteran was also asked to furnish a 
copy of all family member's latest Social Security Award 
letter or a statement from the Social Security Administration 
which shows the monthly benefit rate.  The veteran was asked 
to send this information as soon as possible.   

In July 2000, the VA informed the veteran that they had 
received information showing that he had more income than 
previously thought.  The VA informed the veteran that they 
had received information that the veteran's spouse had been 
working since 1997.  The VA also noted that the veteran's 
spouse confirmed that she had been working.  The VA requested 
the veteran to submit information regarding his income before 
September 27, 2000.  In an undated statement, the veteran's 
spouse indicated that she had worked part-time for three 
weeks in July 1997 and she started a part-time job in May 
1996 and was still working part-time.  The spouse indicated 
that she was told by Social Security that she was able to 
work 20 hours a week and still be eligible for her Social 
Security benefits.   

In September 2000, the veteran's nonservice-connected pension 
award was retroactively reduced from February 1, 1997 and was 
terminated effective February 1998 because the veteran 
exceeded the maximum allowable income limit for pension 
benefits due to his spouse's earned income during that time 
period.  An overpayment in the amount of $22,466.00 was 
created as a result.  In a September 1000 letter, the VA 
informed the veteran of the change to his pension rate and 
notified the veteran of the income used to calculate the 
pension rate from 1997.  

In an October 2000 letter, the VA's Debt Management Center 
informed the veteran of the overpayment in question and his 
rights with respect to requesting a waiver of the resulting 
debt. 

In a November 2000 statement, the veteran requested a waiver 
of the overpayment indebtedness and stated that termination 
of his pension created an undue hardship for his family.  He 
stated that he could not pay for his basic necessities and he 
indicated that his monthly expenses exceeded his monthly 
income.  

In another November 2000 statement, the veteran indicated 
that repayment of the overpayment indebtedness would create a 
hardship for his family and himself.  The veteran stated that 
he did not realize that he had to report his spouse's income.  
The veteran indicated that he did not intentionally defraud 
the government and he did not realize that he was reporting 
his financial status incorrectly.  The veteran indicated that 
he did not have enough money to meet his needs with the VA 
pension and without it, he would be destitute.  The veteran 
stated that his spouse can not work because she spends her 
time taking care of the veteran and other family members.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
debt was properly created and calculated.  The regulations 
provide that payments of any kind from any source shall be 
counted as income during the twelve-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2001).  Income of a 
spouse is not specifically excluded pursuant to 38 C.F.R. 
§ 3.272 (2001).  Therefore, the veteran's spouse's income 
shall be counted as income from February 1, 1997.  The 
veteran's pension benefits were terminated February 1, 1998 
because his total family income exceeded the maximum 
allowable income limit.  

The evidence of record shows that to calculate the veteran's 
income from February 1, 1998, the following income shall be 
counted: the veteran's income from Social Security in the 
amount of $4,560.00 and the veteran's spouse's income from 
earnings in the amount of $10,007.00, which totals 
$14,567.00.  The veteran's unreimbursed medical expenses for 
1998 totaled $374.00.  

Any unreimbursed medical expenses paid within the twelve- 
month annualization period will be excluded from the amount 
of an individual's annual income.  38 C.F.R. § 3.272(g) 
(2001).  A veteran's rate of pension is calculated by 
reducing the applicable maximum pension rate by his countable 
income.  38 C.F.R. § 3.273(b) (2001).  The maximum annual 
pension rate for the veteran for the twelve-month 
annualization period in question was $8,665.00 for a veteran 
with no dependents and $11,349.00 for a veteran with a spouse 
(effective December 1, 1997).  38 C.F.R. § 3.23 (1997); 38 
U.S.C.A. § 1521 (West 1991 & Supp. 1997).  As the veteran's 
claimed unreimbursed medical expenses do not reduce his 
countable income below $11,349.00 (the maximum allowable 
income limit), the Board finds that the veteran was not 
entitled to payment of any pension benefits effective from 
February 1, 1998 and his pension benefits were properly 
terminated.  

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  38 U.S.C.A. § 5302.  

The Board's review of the record reflects that the RO 
initially determined in the December 2000 Decision on Waiver 
of Indebtedness that the veteran did not commit fraud, 
misrepresentation, or bad faith in the creation of the 
indebtedness.  However, in the June 2001 statement of the 
case, the RO determined that the veteran committed bad faith 
in the creation of the indebtedness by not reporting his 
spouse's income despite the fact that the veteran was aware 
of the terms of the VA pension benefits, that he had a duty 
to report income.  

The Board concurs with this finding.  Review of the record 
reveals that entitlement to nonservice-connected pension 
benefits was established in May 1997.  In a November 1996 
letter, the veteran was notified that the VA needed his 
complete income information to process his application for 
pension benefits.  The VA asked the veteran to provide 
information regarding his spouse's income. In June 1997 
letters, the veteran was notified that the rate of pension 
was based upon his total "family" income and he should 
notify the VA of any change in income.  The June 1997 letters 
specifically stated that the VA was paying the veteran a 
pension based upon a minimum rate of income, that the veteran 
should notify the VA immediately if income was received from 
any source, and that the rate of the veteran's pension 
depended on his total family income which included income 
from any dependents.  Thus, the Board finds that the veteran 
was informed prior to and at the time of the initial award 
that he was required to report all income.  

Review of the record shows that in his November 1996 
application for pension benefits, the veteran did not report 
his spouse's income after being asked to do so.  The June 
1997 letters informed the veteran that the VA calculated the 
veteran's rate of pension based upon his reported annual 
income of $4,476.00 for himself and zero for his spouse.  

The evidence shows that the veteran's spouse obtained a part-
time position in May 1996, prior to the veteran's application 
for pension benefits.  The VA specifically asked the veteran 
report his spouse's wages in his application.  The veteran 
did not report his spouse's income in November 1996 when he 
submitted his completed application for pension benefits.  He 
did not report his spouse's income at the time of the award 
of the pension benefits in May 1997 or after receipt of the 
June 1997 letters.  The evidence of record shows that the 
veteran and his spouse did not report this income until 2000, 
after the VA had discovered that the veteran's spouse was 
earning income.  

The Board finds that the veteran's failure to report the 
income was more than non-willful or mere inadvertence.  As 
noted above, in letters pertaining to the award of 
nonservice-connected pension benefits, the RO explained to 
the veteran that his pension award was based upon, in part, 
his reported income of $4,476.00 and his spouse's reported 
income of zero.  Thus, the veteran was well aware of his 
obligation to report all sources of income fully.  The 
veteran obviously could not have been mistaken concerning an 
obvious fact such as his monthly income.

The Board finds that the veteran's action in failing to 
inform VA of a change in his total family income must be 
viewed as having been undertaken with the "intent to seek 
unfair advantage," as well as with "knowledge of the likely 
consequences," namely that the veteran would be paid money to 
which he was not entitled.  The Board finds that the veteran 
had knowledge that the pension benefits were an income-based 
benefit and he had knowledge of the likely consequences of 
failure to report all income.  The June 1997 letter clearly 
informed the veteran that the VA must adjust payments 
whenever the income changed and that his failure to promptly 
tell the VA about income changes may create an overpayment 
which will have to be repaid.  

That failure to report income also resulted in a substantial 
loss to the government.  The veteran received benefits to 
which he was not entitled from February 1, 1997 to September 
2000 and this led to the creation of an overpayment of 
pension benefits in the amount of $22,466.00.   

The veteran argues that he did not know that he was obligated 
to report any income changes to the VA.  As discussed in 
detail above, the RO clearly informed the veteran of this 
obligation.  The record reflects that he was provided with 
detailed letters in which VA clearly informed him that he was 
obligated to report any income changes.  In addition, the 
Board notes that persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-385 (1947)).  38 C.F.R. § 3.277 
sets forth the obligation to report changes in factors 
affecting entitlement to a pension and indicates that a 
recipient of a pension must promptly notify the VA in writing 
of any change in income.  See 38 C.F.R. § 3.277 (2001).

Accordingly, the Board finds that the veteran's conduct is 
properly characterized as bad faith or lack of good faith in 
his dealings with the government and waiver of recovery of 
his debt stemming from the overpayment of pension benefits is 
precluded by law.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 (2001). 


ORDER

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the principle amount of $22,466.00, is 
denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

